Citation Nr: 1605649	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-11 959	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a right leg disorder. 
 
 2. Entitlement to service connection for a right ankle disorder. 
 
 3. Entitlement to service connection for a right foot disorder.
 
 4. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1961 to October 1961 and in the U.S. Army from April 1963 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In July 2013, the Board remanded the case to the RO for further development.


REMAND

In November 2009, the Veteran via his representative submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, in which he requested a personal hearing before a traveling section of the Board ("Travel Board hearing").  Travel Board hearings are normally held at the RO managing a veteran's appeal.  In November 2009, the Portland RO acknowledged the request for a personal hearing before a traveling section of the Board.  Subsequently, in March 2010 the Veteran submitted a statement requesting that his Travel Board hearing be held at the Boise, RO.  In statements submitted in September and October 2011 the Veteran reiterated his request for a Travel Board hearing to be held at the Boise RO. 

In a March 2012 letter to the Veteran, the Portland RO notified the Veteran that that RO had transferred the Veteran's claims folder to the Boise RO to arrange for the requested Travel Board hearing at that RO.  In a May 2012 letter, the Veteran notified the Boise RO that he was unable to attend the hearing scheduled for later in May 2012 due to medical reasons.  He was recovering from recent hip surgery and was unable to attend the planned hearing due to associated symptoms.  The Veteran requested that the Travel Board hearing at the Boise RO be rescheduled for July or later in 2012 after he recovered.

In a June 2012 letter, the Portland RO notified the Veteran of their receipt of his request to reschedule a hearing at the Boise RO.  The Portland RO further notified the Veteran that the Boise RO had declined to offer the Veteran another hearing at their office as they would not be hosting another Travel Board hearing until the following year, and because they must serve a waiting list of Idaho veteran's first. The Portland RO offered the Veteran an opportunity to attend a Travel Board hearing at the Portland RO in the week of September 10-14, 2012.

In an August 2012 letter to the Veteran, the Portland RO responded to an email from the Veteran in which he had requested to be advised regarding the option for a Board hearing via video conference instead of one in person.  The Portland RO advised the Veteran of opportunities to attend a video conference hearing at the Portland; and that the Veteran could alternatively attend a video conference hearing at the Boise RO, but that the schedule there was not known.  Subsequently, in an August 2012 hearing election form, the Veteran indicated that he wanted to attend a video conference hearing at the Boise RO.

In an April 2013 letter, the Boise RO notified the Veteran of his scheduled video conference hearing to be held before a Veteran's Law Judge of the Board in May 2013.  That letter is annotated with a handwritten comment indicating that the Veteran had cancelled the hearing before it was held.  There is no separate document on file at that time providing details on the reason for the Veteran's cancellation of the May 2013 hearing.  However, in a letter submitted in May 2014 the Veteran indicated that he had cancelled the May 2013 hearing due to mitigating conditions beyond his control including medical reasons. In that letter, the Veteran further requested a new hearing, for which he be given time to prepare and attend.
 
Given the circumstances for missing two prior scheduled Board hearings, associated with medical conditions including surgery, and difficulties the RO had in scheduling the requested hearings at the Boise RO, a remand is necessary to arrange for a Board hearing as requested by the Veteran.  He apparently prefers any type of Board hearing with his attendance at the Boise RO as it is a closer location.

The Veteran has indicated that he desired and was willing to appear at a hearing before the Board at a local VA office, presumably the Boise RO.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See 38 U.S.C.A. § 7107 (West 2014).  Because the RO schedules Travel Board and video hearings, the case must be remanded to arrange for the requested hearing.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the Board hearing at the Boise RO unless the Veteran requests otherwise.  Verify the correct address for the Veteran and his representative and then notify them in writing of the date, time, and location of the hearing, providing an appropriate time period of notice prior to the scheduled hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

